Title: From Benjamin Franklin to Castries, 30 October 1780
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir,
Passy 30. Oct. 1780.
Tho’ late, it is with great Pleasure that I congratulate your Excellency, on the high and most important Office in which the discerning Eye of your souveireign has lately thought fit to place you.
A severe Access of the Gout which has kept me for a fortnight past in continual Pain & Fever, prevented my sooner waiting on you with my Respects. They are however not the less sincere, and I beg you will accept them with my Best Wishes for your Success, Honour & Happiness— I am Sir, Your Excellency’s &c.
His Excellency the Marquis de Castres.
